DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-9 are rejected and claims 10-20 are allowed. 

Response to Arguments 
Applicant’s arguments and amendments filed on October 10, 2022 with respect to amended claims 1-9 have been fully considered but are moot in view of new ground(s) of rejection.

With respect to claims 10-20 applicant’s arguments and amendments have been considered and are persuasive. Due to the amendments, arguments and reconsideration of prior arts teaching to the claims, the rejections under 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 10-20 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et el. (US 2016/0048424 A1) (hereinafter Sakai).

Regarding claim 1, Sakai teaches, an apparatus comprising: a first data bank (Sakai: ‘Memory Bank 1’ [Fig.1, block 110]) comprising a first plurality of memory blocks (Sakai: ‘the memory core circuit 11 comprises, for example, four half-banks (H-bank) 13-1 to 13-4. For example, a first bank is composed of a half-bank 13-1 included in the memory core circuit 11-1, and a half-bank 13-1 included in the memory core circuit 11-2’ [0022] & [Fig.1])  ; a second data bank comprising a second plurality of memory blocks (Sakai: ‘Similarly, a second bank to a fourth bank are composed of half-banks 13-2 to 13-4 included in the memory core circuit 11-1, and half-banks 13-2 to 13-4 included in the memory core circuit 11-2, respectively.’ [0022] & [Fig.1]); a first error check and correct (ECC) block arranged between a first memory block of the first plurality of memory blocks and a second memory block of the second plurality of memory blocks configured to perform ECC operations associated with memory operations of the first memory block and the second memory block (Sakai: ‘ a correcting circuit which is shared by the first and second banks, and corrects an error of the read data’ [0015]; the page buffer 22 and ECC circuit 23 are shared by the quarter-banks 14-1, 14-2. [0028] & [Figs.1&2]); and 
a second ECC block arranged between a third memory block of the first plurality of memory blocks and a fourth memory block of the second plurality of memory blocks configured to perform ECC operations associated with memory operations of the third memory block and the fourth memory block (Sakai: [0015] ‘a correcting circuit which is shared by the first and second banks, and corrects an error of the read data’ ; ‘The page buffer 22 and ECC circuit 23 are shared by the upper and lower quarter-banks 14-1, 14-2’.[0015, 0028]).
Sakai does not explicitly disclose, the memory blocks in the respective banks
However, Sakai teaches,  [0015] a correcting circuit which is shared by the first and second banks, and corrects an error of the read data; and [0028] The column control circuit 16 is connected to bit lines which are provided in the memory cell array, and executes control of columns. The column control circuit 16 comprises sense amplifiers (SA) 20-1, 20-2, write drivers (WD) 21-1, 21-2, a page buffer 22, and an error checking and correcting (ECC) circuit 23. The sense amplifier 20-1 and write driver 21-1 are used for the quarter-bank 14-1, and the sense amplifier 20-2 and write driver 21-2 are used for the quarter-bank 14-2. The page buffer 22 and ECC circuit 23 are shared by the quarter-banks 14-1, 14-2. [0051] The page buffer 22 and ECC circuit 23 are shared by the upper and lower quarter-banks 14-1, 14-2. 
With the teaching of half-banks (H-bank) or quarter banks (Q-bank) of Sakai it is obvious for a person ordinary skill in the art to interpret H-banks or Q-banks as memory block or plurality of memory blocks and arrange them with ECC circuit in a particular order for error correction operations. Accordingly, claim 1 could have been easily conceived by a person of ordinary skill in the art in view of Sakai.

Regarding claim 2,  Sakai teaches, the apparatus of claim 1, wherein the first ECC block is configured to perform the ECC operations based on receiving one or more instruction signals that address one of the first memory block and the second memory block ( Sakai: ‘ECC operations during read/write using instruction/control signals’ [0059-0063] & [Fig.7]).  

Regarding claim 3,  Sakai teaches, the apparatus of claim 1, comprising a third  ECC block  arranged between a respective fifth memory block of the first plurality of memory blocks and a sixth memory block of the second plurality of memory blocks ( Sakai: ‘half-banks (H-bank) or quarter banks (Q-bank) are interpreted as memory/data blocks. With the teaching of arrangements of H-bank/Q-bank from Sakai it is obvious for a person ordinary skill in the art to arrange ECC and memory blocks/partial banks in a particular order’ [0015, 0028, 0051]).  

Regarding claim 4,  Sakai teaches, the apparatus of claim 3, wherein the third ECC block is configured to perform ECC operations associated with memory operations of the fifth memory block (Sakai: ‘ECC operations associated with memory operations’ [0058-74] & [Figs.7-8]).  

Regarding claim 5,  Sakai teaches, the apparatus of claim 1, wherein the first ECC block comprises input circuitry and output circuitry, a first block selection circuitry configured to couple the input circuitry to the first memory block or to the second memory block based on a bank selection command, and a second block selection circuitry configured to couple the output circuitry to the first memory block or to the second memory block based on the bank selection command (Sakai: ‘Peripheral circuits 12’ [0023] & [Fig.1]).  

Regarding claim 6,  Sakai teaches, the apparatus of claim 1, comprising a multiplexer comprising a first input, a second input, and a third input, wherein: the first input is configured to receive read data from one of the first memory block and the second memory block; the second input is configured to receive write data from a read/write bus; and the third input is configured to receive corrected data from the ECC block (Sakai: ‘multiplexer 24’ [0050-56] & [Fig.6]).  

Regarding claim 9,  Sakai teaches, the apparatus of claim 1, comprising a dynamic random access memory (DRAM) device (Sakai: ‘DRAM’ [0019, 0003, 0075-76]).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et el. (US 2016/0048424 A1) in view of Ware et al. (US 2016/0231962 A1) (hereinafter Sakai-Ware).

Regarding claim 7, Sakai does not explicitly teach, the apparatus of claim 6, wherein the multiplexer is configured to perform a masked-write operation by: receiving a data mask signal; selecting the write data from the second input when the data mask signal indicates masking; and selecting the corrected data from the third input when the data mask signal indicates no masking.  
In the same field of endeavor, Ware teaches,  [0015] In order to decrease or avoid the negative effects on memory component performance, in one embodiment, the memory component may perform an internal read-modify-write operation that includes at least one of a delayed read access portion of the read-modify-write operation, an overlap in time of the read data decode and write data encode, an overlap of two or more read-modify-write operations where the write access of a first read-modify-write operation occurs after the read access of a second read-modify-write operation, or a first read-modify-write operation being dedicated to a first memory bank in the memory component while a second read-modify-write operation being dedicated to a second memory bank in the memory component. In one embodiment, the memory component may include an internal error detection and correction block that operates along with byte-maskable write operations to perform read-modify-write operations, as described herein. Each of these techniques, even when used in combination with internal error detection and correction, may result in improved read-modify-write performance. For example, depending on the embodiment, the read-modify-write bandwidth may improve from approximately ⅙ of the peak bandwidth to ⅕, ¼, 2/7, or ⅜ of the peak bandwidth. This represents a significant improvement in the time utilized to perform a read-modify-write operation in the memory component . (See also 0025, 0049-0051)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Sakai’s teachings of ‘memory banks with shared ECC’ with Ware’s teaching of ‘read-modify-mask operations for a memory component’ to provide a  memory component includes a memory bank and a command interface to receive a read-modify-write command. The memory component further includes a data interface to receive write data associated with the read-modify-write command and an error correction circuit to merge the received write data with the read data to form a merged data and write the merged data to the location in the memory bank indicated by the read address. By doing so, this may result in improved read-modify-write performance. The read-modify-write bandwidth may improve significantly in the time utilized to perform a read-modify-write operation in the memory component.

Regarding claim 8,  Sakai-Ware teaches, the apparatus of claim 1, wherein the memory operations comprise a read operation, a write operation, or a masked-write operation (Ware: ‘read, write or a mask operation’ [0015, 0049-51]).  


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ENAMUL M KABIR/
Examiner, Art Unit 2112
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112